DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended claims received on 5/18/22, and the examiners amendment (see below), the previous rejections are withdrawn.
The TD filed on 5/26/22 has been accepted.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Nelson on 5/24/22.

The claims have been amended.  A complete listing follows:

1. – 4. (Cancelled).

 (Cancelled).

 (Cancelled).

(Currently amended) A fluidic manifold cartridge system for directing the flow of source fluids, comprising;
		a removable fluidic manifold cartridge, comprising:
	a cartridge housing comprising a plurality of source fluid inlet openings, a plurality of source fluid input channels in fluid communication with the source fluid inlet openings, a plurality of source fluid outlet openings, and a plurality of source fluid output channels in fluid communication with the source fluid outlet openings;
	a plurality of control fluid-controlled valves in fluid communication with the source fluid input channels and the source fluid output channels so as to selectively direct source fluid flow from the source fluid input channels to the source fluid output channels, wherein a plurality of the control fluid-controlled valves are positioned in series along the length of each source fluid input channel and within the cartridge housing, and each valve along the length of a source fluid source fluid output channel; and,
	control fluid conduits extending from control fluid conduit openings at an external surface of the cartridge housing to the valves;
	the system further comprising a plurality of sample containers, the sample containers having a container source fluid inlet and a container source fluid outlet, the sample containers receiving source fluid through the container source fluid inlet and discharging source fluid through the container source fluid outlet;
	a plurality of fluid sources for supplying a plurality of source fluids to the fluidic manifold cartridge;
	the fluidic manifold cartridge being disposed between the fluid sources and the sample containers, each fluid source being in fluid connection to at least one fluidic manifold cartridge fluid inlet opening, each fluidic manifold cartridge fluid outlet being in fluid connection with a container source fluid inletsource fluid flow from the fluid sources through the fluidic manifold cartridge fluid output channels; 
	the system further comprising at least one control fluid pump and a fluidic manifold housing, the fluidic manifold housing comprising a cartridge holder and a plurality of control fluid ports in fluid communication with the at least one control fluid pump, the control fluid ports being positioned relative to the cartridge holder such that the control fluid ports align with the control fluid conduit openings at the surface of the removable fluidic manifold cartridge when the cartridge is positioned in the cartridge holder, wherein the fluidic manifold housing further comprises a driver for moving at least one of the control fluid ports and the cartridge relative to one another such that the control fluid ports align with and hermetically seal the control fluid conduit openings to fluidly connect the control fluid conduits of the cartridge with the ports; and,
at least one source fluid pump for pumping source fluid from the fluid sources to the fluidic manifold cartridge and to respective sample containers.

(Cancelled) 

(Cancelled)

(Currently Amended) The fluidic manifold cartridge system of claim 7, wherein the at least one control fluid pump in fluid communication with the control fluid ports is a control gas pump.

(Previously Presented) The fluidic manifold cartridge system of claim 7, further comprising:
	a receptacle housing having a plurality of receptacles for receiving source fluid from the fluid outlets of the sample containers, the plurality of receptacles being positioned in the receptacle housing such that different receptacles receive samples from the fluid outlet of corresponding sample containers;
	a drive connected to the receptacle housing for moving the receptacle housing such that samples from a single sample container can be collected in a plurality of receptacles; and,
	a programmable controller that is programmed to operate the driver to move the receptacles at predetermined times, to operate the valves, and to record the position of the valves and the receptacles as a function of time so as to correlate the source fluids that are supplied to each sample container from the plurality of fluid sources with the fluid samples that are received by the receptacles from the sample containers.

(Currently Amended) The fluidic manifold cartridge system of claim 7, wherein the cartridge comprises a front face and a back face, and the source fluid inlet openings and source fluid outlet openings are provided at the front face and the control fluid conduit openings are provided at the back face.

(Cancelled).

(Original) The fluidic manifold cartridge system of claim 7, wherein the control fluid is a gas.

(Original) The fluidic manifold cartridge system of claim 7, wherein the system is a perifusion system.

(Cancelled).

(Currently amended) A method of using a fluidic manifold for directing source fluids, comprising the steps of:
	providing a fluidic manifold cartridge system, the fluidic manifold cartridge system comprising:
	a removable fluidic manifold cartridge, comprising:
	a cartridge housing comprising a plurality of source fluid inlet openings, a plurality of source fluid input channels in fluid communication with the source fluid inlet openings, a plurality of source fluid outlet openings, and a plurality of source fluid output channels in fluid communication with the source fluid outlet openings;
	a plurality of control fluid-controlled valves in fluid communication with the source fluid input channels and the source fluid output channels so as to selectively control source fluid flow from the source fluid input channels to the source fluid output channels, wherein a plurality of the control fluid-controlled valves are positioned in series along the length of the source fluid input channels and within the cartridge housing, and each valve along the length of a source fluid source fluid output channel; and,
	control fluid conduits extending from control fluid conduit openings at an external surface of the cartridge housing to the valves;
	the fluidic manifold cartridge system further comprising at least one control fluid pump and a fluidic manifold housing, the fluidic manifold housing comprising a cartridge holder and a plurality of control fluid ports in fluid communication with the at least one control fluid pump, the control fluid ports being positioned relative to the cartridge holder such that the control fluid ports align with the control fluid conduit openings at the surface of the removable fluidic manifold cartridge when the cartridge is positioned in the cartridge holder, wherein the fluidic manifold housing further comprises a driver for moving at least one of the control fluid ports and the cartridge relative to one another such that the control fluid ports align with and hermetically seal the control fluid conduit openings to fluidly connect the control fluid conduits of the cartridge with the control fluid ports;
	container source fluid inlet and a container source fluid outlet, the sample containers receiving source fluid through the container source fluid inlet and discharging source fluid through the container source fluid outlet;
	and,
	at least one source fluid pump;
	the method further comprising the step of positioning the removable fluidic manifold cartridge between the fluid sources and the sample containers, wherein each fluid source is in fluid connection with at least one fluidic manifold cartridge source fluid inlet opening, and each fluidic manifold cartridge source fluid outlet is in fluid connection with a container source fluid inlet of one of the sample containers;
	the method including the step of operating the driver to position the cartridge and the control fluid ports such that the control fluid ports align with and hermetically seal the control fluid conduit openings;
controlling the operation of the plurality of valves to selectively direct source fluid flow from the fluid sources through the fluidic manifold cartridge source fluid output channels, while providing and operating at least one source fluid pump for pumping source fluid from the fluid sources to the fluidic manifold cartridge and to respective sample containers.

(Previously Presented) The method of claim 17, further comprising the step of performing perifusion on samples contained within the sample containers.

(Original) The method of claim 17, wherein the control fluid is a gas.


(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Cancelled).

(Previously Presented) A fluidic manifold cartridge system for directing the flow of source fluids, comprising;
		a removable fluidic manifold cartridge, comprising:
a valve seat layer having a plurality of valve seats, and a plurality of control fluid openings in fluid connection with the valve seats, the valve seats defining a fluid flow path from an inlet location to an outlet location;
a flexible membrane layer proximal and adjacent to the valve seat layer, and operable under the influence of a control fluid moving through the control fluid openings to flex against the valve seats and to thereby permit fluid flow from the inlet location to the outlet location of the valve seats;
a source fluid input channel layer adjacent to the flexible membrane layer, and on an opposite side of the flexible membrane layer from the valve seat layer, the source fluid input channel layer comprising a plurality of elongated slots defining source fluid input channels, a portion of the flexible membrane layer forming a wall enclosing on one side the source fluid input channels, each elongated input channel intersecting with the inlet locations of valve seats associated with that input channel, the elongated source fluid input channels directing source fluid to the inlet locations of the associated valve seats, the source fluid input channel layer further comprising source fluid output openings aligned with the outlet locations of the valve seats;
a source fluid via layer adjacent the source fluid input channel layer, a portion of the source fluid via layer forming a wall enclosing on one side the elongated input channel slots, the source fluid via layer comprising a plurality of source fluid output vias in fluid connection with the source fluid output openings of the source fluid input channel layer, and further comprising a plurality of source fluid input vias in fluid communication with the elongated source fluid input channels of the source fluid input channel layer to permit source fluid to flow through the source fluid via layer to the source fluid input channels; 
a source fluid output channel layer adjacent to the source fluid via layer, and comprising a plurality of slots defining elongated source fluid output channels for receiving source fluid from the source fluid output vias of the source fluid via layer, each elongated source fluid output channel communicating with a plurality of the  source fluid output vias of the source fluid via layer, a portion of the source fluid via layer forming a wall enclosing on one side the source fluid output channels, the source fluid output channel layer further comprising a plurality of source fluid input openings in fluid communication with the source fluid input vias of the source fluid via layer for permitting the passage of source fluid through the fluid output channel layer; and,
a source fluid inlet/outlet layer adjacent to the source fluid output channel layer, a portion of the source fluid inlet/outlet layer forming a wall enclosing on one side the elongated source fluid output channels, the source fluid inlet/outlet layer comprising a plurality of source fluid inlet openings in fluid communication with the source fluid input openings of the source fluid output channel layer, and further comprising a plurality of source fluid outlet openings in fluid communication with the source fluid output channels of the source fluid output channel layer;
wherein source fluid from any source fluid input opening can be directed to any source fluid output opening;
a plurality of sample containers, the sample containers having a source fluid inlet and a source fluid outlet, the sample containers receiving source fluid through the inlet and discharging source fluid through the outlet;
	a plurality of fluid sources for supplying a plurality of source fluids to the fluidic manifold cartridge;
	the fluidic manifold cartridge being disposed between the fluid sources and the sample containers, each fluid source being in fluid connection to at least one fluidic manifold cartridge source fluid inlet opening, each fluidic manifold cartridge source fluid outlet being in fluid connection with a source fluid inlet of a sample container, the plurality of valves selectively directing source fluid flow from the fluid sources through the fluidic manifold cartridge source fluid output channels; and
 	at least one pump for pumping source fluid from the fluid sources to the fluidic manifold cartridge and to respective sample containers.

(Previously Presented) A method of using a fluidic manifold for directing source fluids, comprising the steps of:
	providing a fluidic manifold cartridge system, the fluidic manifold cartridge system comprising:
a removable fluidic manifold cartridge, comprising:
a valve seat layer having a plurality of valve seats, and a plurality of control fluid openings in fluid connection with the valve seats, the valve seats defining a fluid flow path from an inlet location to an outlet location;
a flexible membrane layer proximal and adjacent to the valve seat layer, and operable under the influence of a control fluid moving through the control fluid openings to flex against the valve seats and to thereby permit source fluid flow from the inlet location to the outlet location of the valve seats;
a source fluid input channel layer adjacent to the flexible membrane layer
a source fluid via layer adjacent the source fluid input channel layer, a portion of the source fluid via layer forming a wall enclosing on one side the elongated input channel slots, the source fluid via layer comprising a plurality of source fluid output vias in fluid connection with the source fluid output openings of the source fluid input channel layer, and further comprising a plurality of source fluid input vias in fluid communication with the elongated source fluid input channels of the source fluid input channel layer to permit source fluid to flow through the source fluid via layer to the source fluid input channels; 
a source fluid output channel layer adjacent to the source fluid via layer, and comprising a plurality of slots defining elongated source fluid output channels for receiving source fluid from the source fluid output vias of the source fluid via layer, each elongated source fluid output channel communicating with a plurality of the source fluid output vias of the source fluid via layer, a portion of the source fluid via layer forming a wall enclosing on one side the source fluid output channels, the source fluid output channel layer further comprising a plurality of source fluid input openings in fluid communication with the source fluid input vias of the source fluid via layer for permitting the passage of input source fluid through the source fluid output channel layer; and,
a source fluid inlet/outlet layer adjacent to the source fluid output channel layer, a portion of the source fluid input output channel layer forming a wall enclosing on one side the elongated source fluid output channels, the source fluid inlet/outlet layer comprising a plurality of source fluid inlet openings in fluid communication with the source fluid input openings of the source fluid output channel layer, and further comprising a plurality of source fluid outlet openings in fluid communication with the source fluid output channels of the source fluid output channel layer;
wherein source fluid from any source fluid input opening can be directed to any source fluid output opening;
	providing a plurality of sample containers, the sample containers having a source fluid inlet and a source fluid outlet, the sample containers receiving source fluid through the inlet and discharging source fluid through the outlet;
	providing a plurality of fluid sources for supplying a plurality of source fluids to the fluidic manifold cartridge;
	positioning the fluidic manifold cartridge between the fluid sources and the sample containers, wherein each fluid source is in fluid connection with at least one fluidic manifold cartridge source fluid inlet opening, and each fluidic manifold cartridge fluid outlet is in fluid connection with a source fluid inlet of a sample container;
controlling the operation of the plurality of valves to selectively direct source fluid flow from the fluid sources through the fluidic manifold cartridge source fluid output channels, while operating the at least one pump for pumping source fluid from the fluid sources to the fluidic manifold cartridge and to respective sample containers.

(Previously Presented) The fluidic manifold cartridge system of claim 7, wherein the source fluid is a liquid.

(Previously Presented) The method of claim 17, wherein the source fluid is a liquid.

(Previously Presented) The fluidic manifold cartridge system of claim 30, wherein the source fluid is a liquid.

(Previously Presented) The method of claim 31, wherein the source fluid is a liquid.


Allowable Subject Matter
Claims 7, 10-12, 14-15, 17-19, 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a fluidic manifold cartridge system for directing the flow of source fluids, with: a removable fluidic manifold cartridge with: a cartridge housing comprising a plurality of source fluid inlet openings, a plurality of source fluid input channels in fluid communication with the source fluid inlet openings, a plurality of source fluid outlet openings, and a plurality of source fluid output channels in fluid communication with the source fluid outlet openings; a plurality of control fluid-controlled valves in fluid communication with the source fluid input channels and the source fluid output channels so as to selectively direct source fluid flow from the source fluid input channels to the source fluid output channels, wherein a plurality of the control fluid-controlled valves are positioned in series along the length of each source fluid input channel and within the cartridge housing, and each valve along the length of a source fluid input channel directs fluid to a different source fluid output channel; and, control fluid conduits extending from control fluid conduit openings at an external surface of the cartridge housing to the valves; the system further comprising a plurality of sample containers, the sample containers having a container source fluid inlet and a container source fluid outlet, the sample containers receiving source fluid through the container source fluid inlet and discharging source fluid through the container source fluid outlet; a plurality of fluid sources for supplying a plurality of source fluids to the fluidic manifold cartridge; 	the fluidic manifold cartridge being disposed between the fluid sources and the sample containers, each fluid source being in fluid connection to at least one fluidic manifold cartridge fluid inlet opening, each fluidic manifold cartridge fluid outlet being in fluid connection with a container source fluid inlet, the plurality of valves selectively directing source fluid flow from the fluid sources through the fluidic manifold cartridge fluid output channels; the system further comprising at least one control fluid pump and a fluidic manifold housing, the fluidic manifold housing comprising a cartridge holder and a plurality of control fluid ports in fluid communication with the at least one control fluid pump, the control fluid ports being positioned relative to the cartridge holder such that the control fluid ports align with the control fluid conduit openings at the surface of the removable fluidic manifold cartridge when the cartridge is positioned in the cartridge holder, wherein the fluidic manifold housing further comprises a driver for moving at least one of the control fluid ports and the cartridge relative to one another such that the control fluid ports align with and hermetically seal the control fluid conduit openings to fluidly connect the control fluid conduits of the cartridge with the ports; and, at least one source fluid pump for pumping source fluid from the fluid sources to the fluidic manifold cartridge and to respective sample containers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798